EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 17, line 4, the phrase “boundaries of the crystal lattice” is now changed to -- boundaries of the crystal lattice. --.
In Claim 18, line 4, the phrase “boundaries of the crystal lattice,” is now changed to -- boundaries of the crystal lattice. --.


2.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 
/HANH PHAN/Primary Examiner, Art Unit 2636